Citation Nr: 0429274	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of reduction from 50 to 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1996 
to September 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which decreased the evaluation for the 
veteran's service-connected PTSD from 50 percent to 30 
percent, effective from March 1, 2002.


FINDING OF FACT

The entire history of the veteran's problems with service-
connected PTSD did not reflect an overall improvement in 
symptoms previously relied upon to assign a 50 percent 
rating.  


CONCLUSION OF LAW

The reduction from 50 percent to 30 percent for PTSD was not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105, 3.344(c) 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was afforded VA medical and psychological 
examinations given in December 1998, about three months after 
discharge from active duty.  The examining physician 
concluded that the veteran had PTSD, and a global assessment 
of functioning (GAF) score of 55, indicating moderate 
symptoms, was assigned.  A psychologist assigned a GAF score 
of 65 because the veteran was able to maintain employment, 
but had interpersonal difficulties and some psychiatric 
symptoms.  In March 1999, the RO awarded service connection 
for PTSD and assigned a 50 percent rating.  

The veteran was afforded a follow-up examination in September 
1999.  The veteran described herself as unhappy most of the 
time.  She noted that she played indoor soccer on a weekly 
basis.  She described her sleep as troubled by nightmares and 
difficulty getting back to sleep.  She reported these 
nightmares occurred two to three times per week, and that, on 
average, she was able to sleep about six to seven hours per 
night.  She denied any history of suicide attempts or current 
suicidal or homicidal ideation, although she acknowledged 
that she had suicidal thoughts in the military which led to 
being hospitalized.  She endorsed a hyper-startle response as 
well as hypervigilance.  She reported her concentration as 
being okay unless she was reminded of the event or saw 
someone resembling the person who attacked her in service.

On examination, the physician described the veteran as a 
sullen female with a blunted affect who was casually dressed.  
She was oriented to person, place, and time, and was able to 
do simple and two-step calculations with only a little 
difficulty.  Her recall was good.  She did not offer any 
spontaneous interaction.  The examiner found that the veteran 
had PTSD as well as a depressive disorder, not otherwise 
specified.  A GAF score of 60 was assigned, with a note that 
the highest GAF score in the preceding year had been 65-70.  
As a result of this follow-up examination the RO continued 
the veteran's 50 percent rating in a rating decision dated in 
October 1999.  

The veteran was afforded another examination in March 2001.  
The examiner noted that the veteran was living with her 
mother, and that the veteran believed the stress brought 
about by her in-service assault had caused the pending 
divorce of her parents.  She noted that since her previous 
examination in September 1999 she had completed school, been 
awarded a nursing degree, and had been working for two months 
in an OB/GYN office.  The veteran reported intrusive thoughts 
about her assault once every few months, and distressing 
dreams approximately two times per month.  The examiner's 
diagnosis was PTSD, and a GAF score of 70-75 was assigned, 
based on the improvements endorsed by the veteran, including 
decreased frequency of nightmares and improvement in sleep.  

Additional evidence was submitted in the form of a letter 
from the veteran's mother and medical records from the 
Clermont Mercy Hospital.  The veteran's mother provided her 
lay observations regarding the veteran's day-to-day 
activities since leaving military service and returning home.  
The treatment records from Clermont Mercy Hospital show that 
the veteran was hospitalized for two days in July 2001 after 
an overdose of Depakote apparently due to her fiancé breaking 
off their engagement.  She was found not to be suicidal, 
homicidal, or psychotic, and was discharged to the care of 
her grandmother.  She was readmitted for one day in August 
2001, complaining of worsening depression, agitation, and 
suicidal thoughts following a fight with her ex-fiancé.  The 
veteran was diagnosed with dysthymia and PTSD, and assigned a 
GAF score of "about 45-50."  

The veteran was subsequently afforded another VA examination 
in March 2003 for the purpose of reviewing her PTSD to see if 
the previously reported improvement had been maintained, and 
to ascertain if more than one diagnosis was present due to or 
as part of the previously diagnosed PTSD.  To the extent 
possible, the examiner was asked to assign a GAF to the 
veteran's overall functioning, and a separate GAF for the 
PTSD.  

The examiner noted that, since the last VA examination the 
veteran had had two brief psychiatric hospitalizations at 
Mercy Hospital.  The examiner noted that the veteran 
described the conditions requiring hospitalization as 
depression and panic attacks, but the diagnosis was not 
formally established.  The examiner noted that the veteran 
was oriented as to time, place, person, and the purpose of 
the appointment.  She looked a bit younger than her stated 
age, and was casually but neatly dressed, well-groomed, and 
conventional in her presentation.  Eye contact was described 
as adequate, although she seemed somewhat shy and reticent.  
Her posture suggested defensiveness, and her mood was 
somewhat sad and anxious.  Her voice was soft and tremulous, 
and she seemed somewhat fearful.  Attention and sustained 
concentration were found to be adequate.  The veteran 
described her sleep as poor, obtaining only 4-6 hours at a 
time, with difficulties getting to sleep.  Thought processes 
were described as linear.  There were no neologisms, 
tangential speech, or thought derailing.  There was no 
evidence of the veteran experiencing hallucinations or 
delusions, though the examiner noted an impression that the 
veteran was a very tense, anxious, and guarded individual.  
When asked to discuss the in-service assault, her emotional 
reaction was one of anxiousness and distress, and was 
described as being of clinical significance.  The examiner 
diagnosed the veteran with PTSD and dysthymic disorder, which 
the examiner noted seemed to have evolved from the pervasive 
fears and anxieties involved with the in-service assault.  He 
assigned a GAF score of 51.  The examiner noted that, while 
the veteran had made some attempts to rehabilitate herself 
through work, a romantic relationship, and trying to join a 
sports team, she remained fearful, depressed, and on guard.  
The examiner noted that she appeared somewhat fragile and 
quite vulnerable to further stress.  The examiner concluded 
that the veteran's symptom severity seemed to be more intense 
than her level of functioning (which was only marginal), and 
that, in accordance with DSM-IV the final GAF rating must 
reflect the worse of the two.  

The examiner further noted that it was not possible to assign 
a separate GAF for PTSD and the veteran's overall 
functioning.  In the examiner's opinion the veteran's overall 
functioning was intimately linked with her psychiatric 
conditions, and the root of her psychiatric conditions was 
PTSD.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where, as here, entitlement to compensation has 
already been established and the question before the Board is 
whether a reduction in a rating that had been in effect for 
less than 5 years was proper, the Board must analyze whether 
there was improvement in disability such that the reduction 
was warranted.  38 C.F.R. § 3.344(c).  Where there is a 
question as to which of two evaluations listed in the 
schedule of ratings shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The March 2001 examination report, as noted above, 
specifically indicated that the veteran experienced a 
decrease in symptoms, particularly the frequency of 
nightmares and flashbacks.  Interpreting the reports of 
examination in light of the whole recorded history, see 
38 C.F.R. § 4.1 (2004), and by resolving reasonable doubt in 
the veteran's favor, the Board finds that the entire record 
did not warrant reduction from the 50 percent rating.  Within 
a few months of the March 2001 examination the veteran was 
hospitalized twice for increased psychiatric symptoms and 
each time GAF scores between 45 and 50 were given.  Although 
it was not clear from the private medical reports that the 
hospitalizations were strictly for symptoms of PTSD, it 
should be noted that the March 2003 examiner later indicated 
that it was not feasible to try to distinguish between PTSD 
symptomatology and symptoms due to other psychiatric 
disability.  Moreover, the March 2003 examiner assigned a GAF 
score of 51, which score is consistent with the scores 
arrived at prior to October 1999 when the RO found that the 
evidence showed that the 50 percent rating should be 
continued.  Resolving reasonable doubt in the veteran's 
favor, these sort of records may be construed as confirmation 
of what was apparently a fairly consistent disability picture 
at least since the veteran's separation from service, with 
the single exception of the March 2001 examination.  

Based on the available record, particularly on clinical 
findings made after the March 2001 examination, it is 
difficult to say on what basis the criteria for a 50 percent 
rating were initially found to be satisfied and thereafter 
not satisfied.  Nevertheless, what does appear from a review 
of the entire history, as required by 38 C.F.R. §§ 4.1, 4.2, 
is that the veteran's symptoms did not improve with time.  
Whether they ever qualified for the 50 percent rating might 
be debated.  However, given the problems the veteran and her 
mother reported, which problems are not always easily 
identified at a single examination, the Board finds that the 
evidence on this point is in relative equipoise.  Because the 
RO presumably found functional difficulties that warranted 
the 50 percent rating on the basis of evidence available in 
October 1999, and because the Board now finds that the 
overall record did not reflect improvement in symptoms, the 
reduction was not warranted.  


ORDER

The reduction from 50 to 30 percent for post-traumatic stress 
disorder was not proper; hence, the benefit sought on appeal 
is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



